DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/19/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-16 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 5-6: “two ends of the support” should be “two ends of each support”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the screw stem" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A “screw stem” is introduced in claim 11.  Examiner suggests that claim 12 be amended to depend from claim 11 or the limitation of claim 12 be amended to read “a screw stem” to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 106726065) in view of Thomas (US 2016/0151193) and Tu (US 2017/0151118).
In regards to claim 1, Ren discloses a cervical spine traction device (title, Fig 1), at least comprising: a main controller (control box 7, page 2 paragraph 5 line 3-4), a fixing base disposed on a top end of the main controller (fixing base 8, page 2 paragraph 5 line 3), wherein the fixing base has a pulley disposed therein, and the main controller controls the pulley to rotate (hub mounted on base, page 2 paragraph 5 line 6-7); a fixing unit, comprising two supports (connecting  rod 6, page 2 paragraph 5 line 4) , a slide rail (guide rail 5, page 2 paragraph 5 line 3) and a cord (rope 10), wherein two ends of the support are respectively connected to the fixing base and the slide rail (see Annotated Fig 1), and one end of the cord is connected to the pulley (rope 10 is wound around the hub, page 2 paragraph 5 line 6-7); a movable unit, comprising a slide block (block 4, see Annotated Fig 1), a headrest (headrest 1, page 2 paragraph 5 line 2) and two neck pillows (neck fixation handles 2, page 2 paragraph 5 line 2-3), the slide block is disposed on another end of the cord, which is opposite to the pulley (see Annotated Fig 1), the headrest is disposed on the slide block, and the two neck pillows are disposed on two opposite ends of the headrest, wherein the slide block is correspondingly disposed on the slide rail, and thus the slide block is able to move back and forth on the slide rail (page 2 paragraph 5, Fig 1).
Ren does not explicitly disclose that there are multiple supports.  However, the figure shows a single rod (connecting rod 6) asymmetrically positioned.  Examiner would reasonably expect symmetry with respect to rod 6 as this would provide a balanced and stable connection between the control box 7 and the headrest 1. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for there to be a second connection rod to provide symmetry and balance in the connection between the control box and the headrest.  
Ren does not disclose the controller comprises an operation panel and thermal massage units, each disposed in the neck pillow.
However, Thomas teaches a controller comprising an operation panel (controller and interactive display 49, paragraph 66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the controller comprises an operation panel as taught by Thomas as this would allow the user to interact with the controller in order to set treatment protocols.
Additionally, Tu teaches thermal massage units, each disposed in the neck pillow (neck clamping block 322 is provided with a heating unit, paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with thermal massage units, each disposed in the neck pillow as taught by Tu as application of heat would aid in relaxing the neck of the patient.

    PNG
    media_image1.png
    337
    460
    media_image1.png
    Greyscale

Annotated Fig 1
In regards to claim 2, Ren in view of Thomas and Tu teaches the device of claim 1.
Ren does not disclose wherein the main controller stores a program code therein.
However, Thomas teaches wherein the main controller stores a program code therein (paragraph 66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the main controller stores a program code therein as taught by Thomas as this would allow the device to be easily used by calling up a stored program.
In regards to claim 3, Ren in view of Thomas and Tu teaches the device of claim 1.
Ren does not disclose wherein the operation panel further comprises an input module.
However, Thomas teaches wherein the operation panel further comprises an input module (paragraph 66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the operation panel further comprises an input module as taught by Thomas as this would allow the user to input information to control the device.
In regards to claim 4, Ren in view of Thomas and Tu teaches the device of claim 1 and Ren further discloses wherein a bottom end of the main controller has a leg part for supporting the main controller (support rod 9).
In regards to claim 5, Ren in view of Thomas and Tu teaches the device of claim 1.
Ren does not explicitly disclose wherein via a pivot, the supports are pivotally disposed on two ends of the fixing base respectively.  However, Figure 1 of Ren shows a bracket like structure (see Annotated Fig 1-1) linking the support (connecting rod 6) to the fixing base (base 8) on two sides of the base (bracket wraps around base 8, Fig 1-) and describes wherein the control box is moved vertically such that the horizontal angle of the headrest is changed (page 2 paragraph 8 line 1-2), which would require the support to rotate vertically around the base (rotation relative to the base shown by phantom lines in Annotated Fig 11) as the headrest is at a fixed vertical level when resting on the bed and the angle of the (see Annotated Fig 11, rotation relative to headrest shown in Annotated Fig 12).  

    PNG
    media_image2.png
    286
    526
    media_image2.png
    Greyscale

Annotated Fig 11

    PNG
    media_image3.png
    287
    446
    media_image3.png
    Greyscale

Annotated Fig 12
Therefore, as figures may be depended on for what they may reasonably teach one of ordinary skill in the art (MPEP 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the supports to be pivotally disposed on the base such that the angle of the supports with respect to the horizontal may be changeable as the vertical height of the control box changes to accommodate changes in position of the headrest with the patient to avoid pressure lesions or other discomfort during use (page 2 paragraph 8).
In regards to claim 6, Ren in view of Thomas and Tu teaches the device of claim 1 and Ren further discloses wherein two ends of the slide rail are disposed on the supports respectively (see Annotated Fig 1).
In regards to claim 7, Ren in view of Thomas and Tu teaches the device of claim 1 and Ren further discloses wherein the slide rail is connected to the ends of the supports, which are opposite to the fixing base (page 2 paragraph 5 line 7-8).
In regards to claim 8, Ren in view of Thomas and Tu teaches the device of claim 1 and Ren further discloses wherein the cord is connected to the slide block via a shackle (lug 11).
In regards to claim 10, Ren in view of Thomas and Tu teaches the device of claim 1.
While Ren discloses a head restraint (restraint 3, Fig 1), it does not disclose wherein two ends of the headrest have two fixing belts respectively.
However, Thomas teaches wherein two ends of the headrest have two fixing belts respectively (forehead strap 158 includes strap portion 172 having left end 174 and right end 176).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein two ends of the headrest have two fixing belts respectively as taught by Thomas as this would allow the restraint to be adjusted to fit the user.
In regards of claim 11, Ren in view of Thomas and Tu teaches the device of claim 1 and Ren further discloses wherein the neck pillows are connected to each other via a screw stem (screw thread mechanism 12, page 2 paragraph 6 and 7).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 106726065) in view of Thomas (US 2016/0151193) and Tu (US 2017/0151118) as applied above and in further view of Cook (US 5181904).
In regards to claim 9, Ren in view of Thomas and Tu teaches the device of claim 1.
Ren does not disclose wherein the slide block is disposed on the slide rail via a fixing block.
However, Cook teaches wherein the slide block is disposed on the slide rail via a fixing block (slide pieces 30 link carriage 24 to bar 28, column 2 line 38-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the slide block is disposed on the slide rail via a fixing block as taught by Cook as this would allow the slide block to slide along the rail smoothly.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 106726065) in view of Thomas (US 2016/0151193) and Tu (US 2017/0151118) as applied above and in further view of Saunders (WO 9614810).
In regards to claim 12, Ren in view of Thomas and Tu teaches the device of claim 1.
Ren does not disclose wherein two ends of the screw stem have knobs respectively.
However, Saunders teaches wherein two ends of the screw stem have knobs respectively (left and right knobs 70 and 72 adjust positions of neck supports 50 and 52, page 5 line 28-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein two ends of the screw stem have knobs respectively as taught by Saunders as this would provide a means to adjust the width between the neck pillows to suit the patient.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 106726065) in view of He (CN 106344243), Thomas (US 2016/0151193) and Tu (US 2017/0151118).
In regards to claim 13, Ren discloses a cervical spine traction equipment, at least comprising: a platform comprising a lying portion (see Annotated Fig 1), a cervical spine traction device, at least comprising: a main controller (control box 7, page 2 paragraph 5 line 3-4), comprising a fixing base disposed on a top end of the main controller (fixing base 8, page 2 paragraph 5 line 3), wherein the fixing base has a pulley disposed therein, and the main controller controls the pulley to rotate (hub mounted on base, page 2 paragraph 5 line 6-7); a fixing unit, comprising one support (connecting rod 6, page 2 paragraph 5 line 4), a slide rail (guide rail 5, page 2 paragraph 5 line 3) and a cord (rope 10), wherein two ends of the support are respectively connected to the fixing base and the slide rail (see Annotated Fig 1), and one end of the cord is connected to the pulley (rope 10 is wound around the hub, page 2 paragraph 5 line 6-7); a movable unit, comprising a slide block (block 4, see Annotated Fig 1), a headrest (head rest 1, page 2 paragraph 5 line 2) and two neck pillows (neck fixation handles 2, page 2 paragraph 5 line 2-3), the slide block is disposed on another end of the cord, which is opposite to the pulley (see Annotated Fig 1), the headrest is disposed on the slide block (see Annotated Fig 1), and the two neck pillows are disposed on two opposite ends of the headrest, wherein the slide block is correspondingly disposed on the slide rail, and thus the slide block is able to move back and forth on the slide rail (page 2 paragraph 5, Fig 1); and wherein one end of the slide rail, which is opposite to the support, is disposed on the lying portion (Fig 1).
Ren does not explicitly disclose that there are multiple supports.  However, the figure shows a single rod (connecting rod 6) asymmetrically positioned.  Examiner would reasonably expect symmetry with respect to rod 6 as this would provide a balanced and stable connection between the control box 7 and the headrest 1. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for there to be a second connection rod to provide symmetry and balance in the connection between the control box and the headrest.  
Ren does not disclose wherein the platform has a frame and a weight sensing unit, wherein the lying portion is disposed on the frame (pad 21 is on bed 1, Fig 1), and the weight sensing unit is embedded in the lying portion, wherein the main controller comprising an operation panel, thermal massage units, each disposed in the neck pillow.
However, He teaches wherein the platform has a frame and a weight sensing unit (weight sensor 17, page 2 paragraph 8, page 4 paragraph 4) and wherein the lying portion is disposed on the frame (pad 21 is on bed 1, Fig 1), and the weight sensing unit is embedded in the lying portion (page 4 paragraph 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the platform has a frame and a weight sensing unit and wherein the lying portion is disposed on the frame and the weight sensing unit is embedded in the lying portion as taught by He as this would allow the device to adjust treatment based on user parameters.
Further, Thomas teaches wherein the main controller comprising an operation panel (controller and interactive display 49, paragraph 66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the controller comprises an operation panel as taught by Thomas as this would allow the user to interact with the controller in order to set treatment protocols.
Additionally, Tu teaches thermal massage units, each disposed in the neck pillow (neck clamping block 322 is provided with a heating unit, paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with thermal massage units, each disposed in the neck pillow as taught by Tu as application of heat would aid in relaxing the neck of the patient.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 106726065) in view of He (CN 106344243), Thomas (US 2016/0151193) and Tu (US 2017/0151118) as applied above and in further view of Elan (WO 2006/097921).
In regards to claim 14, Ren in view of He, Thomas and Tu teaches the device of claim 13 and the combination further teaches wherein the platform further comprises a display module (Thomas: controller and interactive display 49, paragraph 66) electrically connected to the weight sensing unit (weight sensor 17 connected with the controller 16, page 4 paragraph 4).
The modified Ren does not teach wherein the display module displays a weight of the user, which is sensed by the weight sensing unit.
However, Elan teaches the display module displays a weight of the user (page 10 line 15-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the display module displays a weight of the user as taught by Elan as this would allow the user to view the sensor information in order to adjust treatment.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 106726065) in view of He (CN 106344243), Thomas (US 2016/0151193), Tu (US 2017/0151118) and Elan (WO 2006/097921).
In regards to claim 15, Ren discloses a cervical spine traction method, at least comprising: letting a user to lie down on a lying portion of a platform, wherein the platform comprises the lying portion (page 1 paragraph 5), and utilizing the cervical spine traction device to perform a cervical spine traction on the user (page 1 paragraph 7).
Ren does not disclose storing a program code in a main controller; the platform comprises a frame and a weight sensing unit the weight sensing unit is embedded in the lying portion to sense a weight of the user, inputting the weight of the user, which is sensed by the weight sensing unit, into the main controller, such that the program code calculates a traction data of a cervical spine traction device, inputting height of the user into the controller such that the program code calculates a traction data of a cervical spine traction device, utilizing thermal massage units to heat and massage a cervical spine of the user.
However, Thomas teaches storing a program code in a main controller.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren for storing a program code in a main controller as taught by Thomas as this would allow the device to recall treatment programs in order to ease use.
Further, He teaches the platform comprises a frame and a weight sensing unit the weight sensing unit is embedded in the lying portion to sense a weight of the user (weight sensor 17, page 2 paragraph 8, page 4 paragraph 4); inputting the weight of the user, which is sensed by the weight sensing unit, into the main controller, such that the program code calculates a traction data of a cervical spine traction device (page 4 paragraph 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren wherein the platform has a frame and a weight sensing unit and wherein the lying portion is disposed on the frame and the weight sensing unit is embedded in the lying portion, inputting the weight of the user, which is sensed by the weight sensing unit, into the main controller, such that the program code calculates a traction data of a cervical spine traction device as taught by He as this would allow the device to adjust treatment based on user parameters.
Additionally, Elan teaches inputting height of the user into the controller such that the program code calculates a traction data of a cervical spine traction device (page 10 line 9-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren for inputting height of the user into the controller such that the program code calculates a traction data of a cervical spine traction device as taught by Elan as this would allow the device to more accurately calculate treatment parameters based on the user.
Further, Tu teaches utilizing thermal massage units to heat and massage a cervical spine of the user (neck clamping block 322 is provided with a heating unit, paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with thermal massage units, each disposed in the neck pillow as taught by Tu as application of heat would aid in relaxing the neck of the patient.
In regards to claim 16, Ren in view of He, Thomas, Elan and Tu teaches the method of claim 15 and the combination further teaches wherein the traction data comprises a cervical spine stretching distance (Elan: page 10 line 11-12), a cervical spine stretching force (He: page 4 paragraph 4) and a cervical spine stretching time (Elan: page 10 line 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785